Per Curiam:
We think the court acquired jurisdiction, that the facts alleged in the affidavit were sufficient to justify a finding that the defendant could not with due diligence be found within .this State, and that the sale under the judgment was, therefore, valid. It follows that judgment must.be directed for the plaintiff, but,-under the stipulation, without costs. Present—Ingraham, McLaughlin, Clarke, Houghton and Lambert, JJ. Judgment for plaintiff, without costs. Settle order.on notice. ■